Citation Nr: 0105213	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the 20 percent disability evaluation assigned for 
arthritis of the lumbar spine, L4-5, with sacroiliitis was 
proper.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
REMAND

The veteran apparently had active service for several months 
in 1981 and periods of active duty for training, including in 
August 1997.

This appeal arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for disc 
bulge, L4-5, and assigned a 10 percent disability evaluation, 
effective from November 26, 1997.  In an August 1998 rating 
decision the disability evaluation was increased to 20 
percent, effective from November 26, 1997, and in a January 
1999 rating decision the disability was changed to arthritis 
of the lumbar spine, L4-5, with sacroiliitis.

The veteran has asserted that her December 1998 VA 
examination was limited.  While the examiner concluded that 
any limitation of motion due to pain was not valid, at a 
videoconference hearing on appeal before the undersigned 
Member of the Board of Veterans' Appeals (Board) conducted in 
January 2001, the veteran testified that she was in 
tremendous pain, was never pain-free, and was unable to 
function, using a wheelchair whenever she went out.  She 
further testified that the current records did not reflect 
the effect of her tremendous low back pain on her ability to 
function.

After reviewing the records, the Board finds that to ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The originating agency should request 
copies of all of the veteran's VA 
outpatient treatment records dated 
subsequent to October 2000.  All records 
secured should be associated with the 
veteran's claims folder.

2.  After the medical records have been 
obtained, the veteran should be scheduled 
for VA neurologic and orthopedic 
examinations to determine the current 
severity of her service-connected arthritis 
of the lumbar spine, L4-5, with 
sacroiliitis.  All necessary tests and 
studies should be conducted and all clinical 
manifestations should be reported in detail.

The orthopedic examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disabilities upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner(s) before the examinations, for 
proper review of the medical history.  
Each examination report is to reflect 
whether such a review of the claims file 
was made.

3.  When the above development has been 
completed the originating agency should 
readjudicate the veteran's claim as to 
whether the 20 percent disability 
evaluation assigned for arthritis of the 
lumbar spine, L4-5, with sacroiliitis, 
was proper, including consideration of 
whether a separate rating should be 
assigned for degenerative joint disease 
of the lumbar spine.  If the 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case which provides a summary of the 
evidence received since the March 2000 
supplemental statement of the case should 
be issued to the veteran and her 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until she receives further notice.  The purpose 
of this REMAND is to obtain clarifying medical information 
and to afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



